DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-091577 (JP’577) in view of JP 2015-127288 (“JP’288”).
	Claim 1: JP’577 teaches particles of eucryptite comprising eucryptite crystalline phase (para. 0010) containing by weight 45% SiO2, 36.9% AI2O3, and 11.6% Li2O (para 0090) which is equivalent to 50.1 mol% SiO2, 24 mol% AI2O3, and 25.7 mol% Li2O, which are well within the claimed ranges of 45-55 mol%, 20-30 mol%, and 20-30 mol%, respectively. However, the particles are not spherical because they are formed by crushing the crystalline particles, then followed by ball-milling and classifying (JP’577, para. 0092).  JP’288 teaches that pulverized eucryptite particles can be converted to spherical particles of crystalline phase by thermal spraying and heat-oC to about 1800oC (para 0039) and subsequent heat-treating at 600-800oC for up to 8 hours (JP’288, para. 0039).  As admitted by Applicant in the instant specification, those two steps would necessarily result in spherical crystalline particles with a circularity of 0.9 to 1.0 (instant specification, para. 0028-0030).  Therefore, it is expected that the particles of JP’577 when being subjected to the process of JP’288 would necessarily be spherical, crystalline and having a circularity of 0.9 to 1.0.  With regards to the thermal expansion coefficient, JP’577 reports the eucryptite particles have a thermal expansion coefficient of -74x10-7/°C (JP’577, para. 0098) which is equivalent to -7.4x10-6/K which is well within the claimed range of -2 to -10x10-6/K.
 	Claim 3: The eucryptite particles have an average particle diameter of 53 m (JP’577, para. 0092) which is well within the claimed range of 1 to 100 m.
	Claim 4:  With regards to the component concentration in the particle composition, see claim 1 above.  JP’288 teaches that the raw powder be thermally sprayed, i.e. melted to homogeneity, at about 1600 to about 1800oC (para. 0039 & 0045), which is well within the claimed range of 1600oC or higher, cooling to obtain crystalline glass (JP’288, para. 0045) and heat-treating to obtain crystalline phase (JP’288, para. 0039 and 0046).  
oC for 5 hours and further heat-treated at 800-950oC for up to 3 hours (JP’288, para. 0039) which is well within the claimed range of heat-treating post thermal spraying at 500 to 1000oC for 1-48 hours.
 	Claim 8: See claim 4 above.

‘Response to Arguments
Applicant contends that “JP ‘288 neither discloses nor suggests the feature of presently amended claim 4, i.e., “thermally spraying a feedstock powder containing 45 to 55 mol% of SiO2, 20 to 30 mol% of AI2O3 and 20 to 30 mol% of Li2O into the flame of 1600 °C or higher, cooled to precipitate a eucryptite crystalline phase, and heat treated... ”.  Contrary to Applicant’s contention, the component concentrations of the raw powder are taught in JP’577 (See rejection to claim 1 above), and all the process steps including flame spraying, cooling and heat-treating are taught in JP’288.  See rejection to claim 4 above.

Applicant further argues that “if, arguendo, the thermal spraying of JP ‘288 were combined with the process of JP ‘577, the modification would prevent JP ‘577 from achieving the desired properties” because “the process of JP ‘577 comprises a specific heat treatment step, (e.g., the heating temperature being 800°C or less) which implies that a heating temperature over 800°C will not result in the desired properties being obtained.”  Applicant seems to imply that heating over 800oC would defeat all properties sought by JP’577, which is a misreading of JP’577.  JP’577 states that heating less than oC or more than 800oC would make it “difficult to produce the desired crystal nuclei” (JP’ 577, para 0079).  Thus, contrary to Applicant’s allegation, JP’577 clearly indicates that the specific temperature range of 550-800oC is the desired range to produce crystal nuclei, and JP’288 teaches exactly just that at paragraph 039 where it reads, “heat treatment is performed at 600 to 800oC for 1 to 5 hours to form crystal nuclei” (emphasis added).   Therefore, contrary to Applicant’s contention, JP’288 conforms to the teaching of JP’577 in achieving its particular “desired properties”, in this case, the crystal nuclei formation. 
Additionally, Applicant states that “the Examiner’s combination of the thermal spraying at over 1600°C of JP ‘288 with the process of JP ‘577, the desired properties of JP ‘577 would not be obtained” and that “’a thermal expansion coefficient is -2 x 10-6/K to -10 x 10-6/K,’ as recited in amended claim 1, would not be obtained.”  In arriving at this conclusion, Applicant appears to confuse between the thermal spraying temperature and the heating temperature and their respective purposes.  Thermal spraying is to achieve a predetermined shape for the particles, in this case, spherical shape, while heat-treating is to promote crystal nuclei formation.    Here, JP’288 teaches thermal spraying and cooling to obtain a predetermined shape for the glass (para. 0038-0039 and 0045), and then JP’288 proceeds to heat-treating substantially within the same range of temperature as taught in JP’577, i.e. 600-800oC,  to achieve the same goal as sought by JP’577, i.e. crystal nuclei formation.  Therefore, contrary to Applicant’s contention, JP’288 not only achieves the same goal sought by JP’577 but also improves it in obtaining particles of substantially spherical shape.  

Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive for the reasons discussed above.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



March 13, 2021